DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference cited but not considered was not considered because it has an incorrect patent number. 
Claim Objections
Claim 13 is objected to because the phrase “wherein the step the panel” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corson 2,512,310. As to claim 1, Corson discloses an anti-fatigue mat assembly comprising a panel having a top side, a bottom side and a perimeter edge, the panel being comprised of a resiliently compressible rubber material and the bottom side having a trough (13a and the area between the bottom projections 18 in Fig. 6) therein, the trough having a pair of ends each comprising an opening extending through the perimeter edge, the trough being configured to receive an electrical cord such that the bottom side abuts and is flush with a floor surface when the electrical cord is positioned within the trough and extends through each of the openings; see Figs. 1 and 6. However, Corson does not disclose the claimed size of the trough. It would have been obvious to one of ordinary skill in the art to form the trough in Corson with a depth and width greater than 0.40 inches in order to achieve a desired resiliency since a change in size is within the level of ordinary skill in the art. 
As to claim 2, it would have been obvious to one of ordinary skill in the art to form the mat of Corson in any size such as a size as instantly claimed depending on end use requirements since a change in size is within the level of ordinary skill in the art. 
As to claim 3, Corson discloses this feature throughout his figures. 
As to claims 4 and 5, Corson discloses a plurality of parallel troughs in Figs. 1, 5 and 6.
As to claim 6, Corson discloses a plurality of troughs (the area between the bottom projections 18 in Fig. 6) oriented perpendicular to each other; see Figs. 5 and 6. 
As to claim 14, each of the features in this claim have been addressed above in relationship to other instant claims.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weih 10,383,470. As to claim 1, Weih discloses an anti-fatigue mat assembly comprising a panel having a top side, a bottom side and a perimeter edge, the panel being comprised of a rubber material, i.e. resiliently compressible material, and the bottom side having a trough (the area between the bottom projections in the figures) therein, the trough having a pair of ends each comprising an opening extending through the perimeter edge, the trough being configured to receive an electrical cord such that the bottom side abuts and is flush with a floor surface when the electrical cord is positioned within the trough and extends through each of the openings; see Figs. 1-8. However, Weih does not disclose the claimed size of the trough. It would have been obvious to one of ordinary skill in the art to form the trough in Weih with a depth and width greater than 0.40 inches in order to achieve a desired resiliency since a change in size is within the level of ordinary skill in the art. 
As to claim 2, it would have been obvious to one of ordinary skill in the art to form the mat of Weih in any size such as a size instantly claimed depending on end use requirements since a change in size is within the level of ordinary skill in the art. 
As to claims 3-5, Weih discloses a plurality of parallel troughs in col. 5, lines 51-56.
As to claim 6, Corson discloses a plurality of troughs (the area between the bottom projections 18 in Fig. 6) oriented perpendicular to each other; see Figs. 5 and 6. 

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over each of Corson 2,512,310 in view of applicant’s acknowledged state of the art (hereafter, AK). As to claim 7, Corson discloses an anti-fatigue mat assembly comprising a panel having a top side, a bottom side and a perimeter edge, the panel being comprised of a resiliently compressible material and the bottom side having a trough (13a and the area between the bottom projections 18 in Fig. 6) therein, the trough having a pair of ends each comprising an opening extending through the perimeter edge, the trough being configured to receive an electrical cord such that the bottom side abuts and is flush with a floor surface when the electrical cord is positioned within the trough and extends through each of the openings; see Figs. 1 and 6. However, Corson does not disclose the claimed size of the trough. It would have been obvious to one of ordinary skill in the art to form the trough in Corson with a depth and width greater than 0.40 inches in order to achieve a desired resiliency since a change in size is within the level of ordinary skill in the art. Corson also does not disclose placing his mat over an electrical cord. AK discloses that it is well-known to place mats over electrical cords; see page 2, lines 8-18 of the instant specification. It would have been obvious to one of ordinary skill in the art to place the mat of Corson over an electrical cord in view of AK. It would also have been obvious to one of ordinary skill in the art to position the mat so that the electric cord is in a gap on the bottom of the mat of Corson in order to prevent forming a raised area and decrease the chance of someone tripping over a raised area on the mat. 
As to claim 8, it would have been obvious to one of ordinary skill in the art to form the mat of Corson in any size such as a size instantly claimed depending on end use requirements since a change in size is within the level of ordinary skill in the art.
As to claims 9 -11, Corson discloses a plurality of parallel troughs in Figs. 1, 5 and 6.
As to claims 12 and 13, Corson discloses a plurality of troughs (the area between the bottom projections 18 in Fig. 6) oriented perpendicular to each other; see Figs. 5 and 6. Also, it would have been obvious to one of ordinary skill in the art to form the mat of Corson in any size such as a size instantly claimed depending on end use requirements since a change in size is within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783